\                                                                                                         OF

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK




     United States of Ameriea,

                                                                         98-cr-860-7(ARR)
                             — against —
                                                                         Not for print or electronic publication
     James Johnson,
                                                                         Opinion and Order
                        Defendant.




    ROSS, United States District Judge:

            On August 8, 2019, this court received a pro se letter from James Johnson stating that he

    "believe[s][he is] eligible for a sentence reduction if not immediate release" pursuant to the

    Supreme Court's decision United States v. Davis, 139 S. Ct. 2319(2019), and requesting that I

    appoint counsel to assist him with his claim. See Mot., ECF No. 499. As explained below,

    Johnson's sentence is not impacted by Davis, and thus his requests for a reduced sentence and

    appointed counsel are denied.

            On October 13, 2011,1 sentenced Johnson on the following counts: conspiracy to commit

    Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a)(count one); Hobbs Act robbery, in

    violation of 18 U.S.C. § 1951(a)(count nine); unlawful use of a firearm during a crime of

    violence, in violation of 18 U.S.C. § 924(c)(1)(count ten); and murder through the use of a

    firearm, in violation of 18 U.S.C. § 924(j)(l)(count eleven). See Am. J. 1-2, ECF No. 450.'




     For a full procedural history of Johnson's case, see Def.'s Resentencing Letter 6-8, ECF No. 442.
There is no dispute that Johnson's § 924(c)(1) conviction was for possessing a gun during a

Hobbs Act robbery. See Def.'s Resentencing Letter 3-4, 6,ECF No. 442.

         Section 924(e) makes it a crime if"any person ... during and in relation to any crime of

violence ... for which the person may be prosecuted in a court ofthe LFnited States, uses or

carries a firearm, or. . . possesses a firearm [in furtherance of any such crime]." 18 U.S.C.

§ 924(c)(1)(A). Until recently, the statute defined a "crime of violence" as "a felony" that either

(A)"has as an element the use, attempted use, or threatened use of physical force against the

person or property of another," or(B)"by its nature, involves a substantial risk that physical

force against the person or property of another may be used in the course of committing the

offense." 18 U.S.C. § 924(c)(3). I will refer to § 924(e)(3)(A) as the "force clause" and to §

924(e)(3)(B) as the "residual clause."

         Johnson was sentenced under § 924(e)(1) for using a firearm during a Hobbs Act

robbery. Although the Supreme Court recently struck down § 924(e)(3)'s residual clause as

unconstitutionally vague in United States v. Davis, 139 S. Ct. at 2336,the Second Circuit, in

United States v. Hill, held that Hobbs Act robbery is eategorieally a crime of violence under §

924(e)(3)'s force clause, 890 F.3d 51, 56-60(2d Cir. 2018), cert, denied, 139 S. Ct. 844(2019).

Because Hill provides a clear legal basis for Brown's § 924(c)(1) conviction, Davis has no

impact on Johnson's case.^ Accordingly, Johnson's motion is denied.


SO ORDERED.




^ While Davis appears to hold that conspiracy to commit Hobbs Act robbery is not a crime of violence under §
924(c)(3){see Davis, 139 S. Ct. at 2325, 2336), this fact is irrelevant to petitioner's claim, as Hobbs Act robbery—
not Hobbs Act robbery conspiracy—was the predicate crime of violence. I note also that Johnson's habeas petition
was withdrawn on July 9, 2019 {see Order, ECF No. 498), presumably because counsel recognized that Johnson had
no claim in light of Hill.
                              S/Allyne R. Ross
                              Allyne R. Ro^          ^
                              United States District J
Dated:   August 14, 2019
         Brooklyn, New York
